Citation Nr: 0124648	
Decision Date: 10/15/01    Archive Date: 10/23/01

DOCKET NO.  99-16 016A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether a rating decision of February 18, 1998, which 
assigned a disability evaluation of 30 percent for acne 
vulgaris, was clearly and unmistakably erroneous.  

2.  Entitlement to service connection for post-traumatic 
stress disorder.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel




INTRODUCTION

The veteran served on active duty from January 1968 to August 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  In November 1998, the RO denied a claim of 
entitlement to service connection for post-traumatic stress 
disorder.  In November 1999, the RO denied the veteran's 
claim that a February 18, 1998 RO rating decision, which 
assigned a disability evaluation of 30 percent for acne 
vulgaris, was based on clear and unmistakable error (CUE).  

The veteran's claim for PTSD is the subject of the REMAND 
portion of this decision.  

The veteran has raised claims that service connection is 
warranted for Hepatitis C, and that he is entitled to an 
effective date prior to June 18, 1998 for service connection 
for a depressive disorder.  These claims have not been 
adjudicated by the agency of original jurisdiction, and are 
referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  In an unappealed decision, dated February 18, 1998, the 
RO assigned a disability evaluation of 30 percent for acne 
vulgaris.  

2.  The RO's February 18, 1998 decision was supported by the 
evidence then of record and was not undebatably erroneous.  


CONCLUSION OF LAW

The RO's February 18, 1998 rating decision, which assigned a 
disability evaluation of 30 percent for acne vulgaris, was 
not clearly and unmistakably erroneous.  38 U.S.C.A. § 5107; 
Veterans Claims Assistance of Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. § 5100 et seq.) (West 1991 & Supp 2000); 38 C.F.R. 
§ 3.105(a) (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000); 66 Fed. Reg. 45620 (August 29, 2001) 
(to be codified as amended at 38 C.F.R. § 3.102, 3.156(a), 
3.159, 3.326(a)) (VCAA).  This law eliminates the concept of 
a well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  

The provisions of the VCAA apply to any claim for benefits 
received by the VA on or after November 9, 2000, as well as 
to any claim filed before that date but not decided by the VA 
as of that date, with the exception of that the amendments to 
38 C.F.R. § 3.156 relating to the definition of new and 
material evidence and to 38 C.F.R. § 3.159 pertaining to VA 
assistance in the case of claims to reopen previously denied 
final claims, which apply to any claim to reopen a finally 
decided claim received on or after August 29, 2001.  See 66 
Fed. Reg. 45620 (August 29, 2001); Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991).  In this case, although the RO 
did not have the benefit of the explicit provisions of the 
VCAA at the time of the decision on appeal, the Board finds 
that VA's duties have been fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C. §§ 5102 and 5103 (West Supp. 2001); see also 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159(b)) .  The appellant was notified in the 
RO's November 1999 decision that the evidence did not show 
that its February 1998 decision was based on CUE.  That is 
the key issue in this case, and the March 2000 statement of 
the case (SOC), as well as the January 2001 supplemental 
statement of the case (SSOC), informed the veteran of the 
relevant criteria.  The Board concludes the discussions in 
the rating decision, SOC and SSOC sent to the veteran 
informed him of the information and evidence needed to 
substantiate the claim and complied with VA's notification 
requirements.  

Second, VA has a duty to assist the appellant by making 
reasonable efforts to obtain evidence necessary to 
substantiate the claim.  38 U.S.C. § 5103 (West Supp. 2001); 
see also 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. § 3.159(c)).  In this case, the claim 
involves an allegation that an RO decision dated in 1998 was 
based on CUE.  The veteran has not identified any evidence in 
support of his claim which is probative of his claim and 
which is not of record, and a determination that there was 
CUE must be based on the record and law that existed at the 
time of the prior adjudication in question.  Damrel v. Brown, 
6 Vet. App. 242, 245 (1994).  The Board therefore finds that 
the duty to assist has been fulfilled.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.  

In February 1998, the RO assigned a disability evaluation of 
30 percent for acne vulgaris.  In June 1998, a timely notice 
of disagreement was filed as to the issue of entitlement to a 
higher evaluation.  In November 1998, a statement of the case 
was issued.  However, a timely appeal was not received, and 
the RO's decision became final.  See 38 U.S.C.A. § 7105(c); 
see also 38 C.F.R. §§ 20.200, 20.202 (2000).

In September 1999, the veteran filed a claim, challenging the 
RO's February 1998 decision as CUE.  Specifically, he argues 
that the RO disregarded or failed to give proper weight to 
medical evidence which warranted a higher rating, to include 
notations in medical records of "severe scarring," a 
"stressful disfiguring condition."  

Previous determinations that are final and binding, including 
decisions of service connection and other matters, will be 
accepted as correct in the absence of clear and unmistakable 
error (CUE).  Where evidence establishes such error, the 
prior rating decision will be reversed or amended.  For the 
purpose of authorizing benefits, the rating or other 
adjudicatory decision which constitutes a reversal of a prior 
decision on the grounds of CUE has the same effect as if the 
corrected decision had been made on the date of the reversed 
decision.  38 C.F.R. §  3.105(a).

CUE is a very specific and rare kind of "error."  It is the 
kind of error, of fact or of law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  Simply to claim 
CUE on the basis that previous adjudications had improperly 
weighed and evaluated the evidence can never rise to the 
stringent definition of CUE.  Similarly, neither can broad-
brush allegations of "failure to follow the regulations" or 
"failure to give due process," or any other general, 
nonspecific claim of "error."  Fugo v. Brown, 6 Vet. App. 40, 
43-44 (1993). In addition, failure to address a specific 
regulatory provision involves harmless error unless the 
outcome would have been manifestly different.  Id. at 44.

The United States Court of Appeals for Veterans Claims 
(Court) has held that there is a three-pronged test to 
determine whether CUE is present in a prior determination: 
(1) "[e]ither the correct facts, as they were known at the 
time, were not before the adjudicator (i.e., more than a 
simple disagreement as to how the facts were weighed or 
evaluated) or the statutory or regulatory provisions extant 
at the time were incorrectly applied, " (2) the error must be 
"undebatable" and of the sort "which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made," and (3) a determination that there was CUE must be 
based on the
record and law that existed at the time of the prior 
adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 
245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 
313-14 (1992) (en banc)).  

The RO rated the veteran's acne vulgaris as 30 percent 
disabling under 38 C.F.R. § 4.118, Diagnostic Code (DC) 7800.  
Under DC 7800, as in effect at the time of the RO's February 
1998 rating decision, a 30 percent disability rating required 
severely disfiguring scars on the head, face, or neck, 
especially if the scars produce a marked and unsightly 
deformity of the eyelids, lips, or auricles.  A 50 percent 
disability rating required disfiguring scars on the head, 
face, or neck, with complete or exceptionally repugnant 
deformity of one side of the face or marked or repugnant 
bilateral disfigurement.  The 50 percent rating is the 
maximum rating allowed under DC 7800.  

If, in addition to tissue loss and cicatrization, there is 
marked discoloration, color contrast, or the like, a 10 
percent rating may be increased to 30 percent, a 30 percent 
to 50 percent, or a 50 percent to 80 percent.  The most 
repugnant disfiguring conditions including scars and diseases 
of the skin may be submitted for central office rating with 
several unretouched photographs.  38 C.F.R. § 4.118, DC 7800 
[Note].  

In this case, the facts before the RO at the time of its 
February 1998 decision included the veteran's service medical 
records which showed that in March 1968, he was treated for a 
rash of the head, arms, groin and waist.  In September 1969, 
the veteran was medically evacuated to a hospital ship while 
serving in Vietnam for an infected cystic lesion.  In May 
1970, he was treated for "deep pustular acne," which the 
examiner noted was very difficult to treat.  A report, dated 
in August 1970, shows that the veteran was separated from 
service due to his skin disorder, which was diagnosed as 
cystic acne vulgaris.  

In a decision dated February 18, 1998, the RO granted service 
connection for acne vulgaris.  The RO discussed a January 
1996 VA examination report (which was the most recent 
examination report of record), and concluded that the 
evidence showed that the criteria for a 30 percent rating, 
and no more, had been met.  The RO assigned an effective date 
of July 21, 1974 to the veteran's 30 percent rating (pursuant 
to a March 1998 settlement agreement, the date of service 
connection for acne vulgaris was set as July 21, 1974).  

The veteran essentially argues that the RO failed to give 
proper weight to the evidence which indicated that his acne 
vulgaris met the criteria for a higher rating.  However, 
simply to claim CUE on the basis that a previous adjudication 
improperly weighed and evaluated the evidence can never rise 
to the stringent definition of CUE.  Fugo v. Brown, 6 Vet. 
App. 40, 43-44 (1993); Crippen v. Brown, 9 Vet. App. 412 
(1996).  Therefore, the Board finds that the veteran's 
argument is insufficient to raise a CUE claim.  See Shockley 
v. West, 11 Vet. App. 208, 213-14 (1998).  Accordingly, the 
claim must be denied.  

To the extent that a valid CUE claim may have been raised,  
at the time of the RO's February 1998 decision, the evidence 
included pictures of the veteran taken prior to, during, and 
after service, as well as his written statements.  The claims 
file also included non-VA treatment reports, and VA 
outpatient treatment and examination reports, collectively 
dated between 1974 and 1998.  The earliest medical evidence 
was a November 1974 VA examination report, which noted 
multiple, numerous pitted areas over posterior neck, upper 
back, face and chest," as well as two reddened areas acutely 
infected over left malar area and chest over sternal area.  
The claims file contained associated photographs of the 
veteran taken during this examination.  The diagnosis was 
acne vulgaris of "moderate severity."  VA outpatient 
treatment reports, dated between 1974 and 1977, noted ongoing 
treatment for skin symptoms, with notations of "severe acne 
with drainage," "severe acne on face" and "stage 4 acne 
face."  VA and non-VA outpatient treatment reports, dated 
between 1981 and 1985, noted ongoing treatment for skin 
symptoms, to include treatment for infected cysts.  There was 
a diagram showing acne on the face, and there were notations 
of "extensive scarring and cysts" on the veteran's 
forehead, cheeks and neck.  The diagnoses included cystic 
acne (chronic stage) and nonspecific chronic 
perifolliculitis.  A May 1985 VA report (an Agent Orange 
protocol examination), contained a diagnosis of skin rash.  A 
January 1995 VA examination report contained notations of 
"multiple ice pick scars on the face with significant 
scarring, comedones and several small inflammatory papules 
and rare cysts on the cheeks, the lower forehead, chin, 
preauricular areas and posterior auricular areas."  The 
assessment was acne vulgaris with severe activity of the face 
and upper back of many years duration resistant to many 
treatment modalities but currently stabilized and controlled 
with oral antibiotics, topical Retina-A and topical 
antibiotics.  In an addendum, the examiner noted "severe" 
acne vulgaris.  A January 1996 VA examination report showed 
that the veteran complained of skin pain, and flare-ups 
exacerbated by stress.  He also complained that his lesions 
caused a foul odor.  On examination, the examiner noted 
"extensive scarring on his face and back," "multiple ice 
pick scars especially prominent in the globular area," 
multiple closed condomes on his forehead, and a 1.5 x 1.5 
centimeter (cm.) cyst on the right cheek and a 2 x 2 cm. cyst 
on his back.  The examiner stated that there was a noticeable 
odor. 

The Board first notes that subsequent to the RO's February 
1998 decision, VA outpatient treatment reports, dated between 
1994 and 1998, were associated with the claims file.  These 
VA treatment reports were not previously of record.  These 
reports show treatment for complaints of skin symptoms that 
included a foul odor associated with cysts.  There were 
several findings of "severe" cystic acne.  A December 1994 
report noted multiple deep pitting scars on the face and 
upper neck and post-auricular area, and acne cysts on the 
left upper neck and right upper cheek, as well as multiple 
comedones on the face, neck and ears.  The impression was 
cystic acne vs. chloracne. A December 1997 Agent Orange 
protocol examination report showed multiple pox scars and old 
facial incisions.  VA outpatient treatment reports, dated 
between 1996 and 1998, showed periodic treatment for acne and 
recurrent cysts, with one characterization of "severe" 
acne.

Although these reports were not of record at the time of the 
RO's February 1998 decision, VA is deemed to have 
constructive knowledge of such records.  See Bell v. 
Derwinski, 2 Vet. App. 611 (1992). The Board further notes 
that an agency of original jurisdiction's failure to consider 
records which were in VA's possession at the time of the 
decision, although not actually in the record before the AOJ, 
may constitute clear and unmistakable error if it effected 
the outcome of the prior decision.  VAOPGCPREC 12-95, 60 Fed. 
Reg. 43186 (1995).  

In this case, even though the additional VA outpatient 
records and the December 1997 VA Agent Orange examination 
report were not of actual record at the time of the RO's 
February 1998, VA is deemed to have constructive knowledge of 
this report. Bell, supra.  The RO's failure to consider these 
records may therefore be CUE if such failure affected the 
outcome of the claim.  However, the Board notes that at the 
time of the RO's February 1998, the record included a January 
1996 VA skin examination report.  This report contained 
clinical findings regarding the extent of the veteran's skin 
condition.  The additional VA outpatient records noted 
findings with regard to the skin condition and several 
records noted severe cystic acne.  Similar findings were 
shown on the outpatient records and examination reports that 
were considered by the RO at the time of the February 1998 
rating action.  Therefore, the Board concludes that that the 
RO's failure to consider the additional VA records did not 
affect the outcome of its February 1998 decision, which 
assigned a 30 percent rating for the service-connected acne 
vulgaris, and cannot form the basis for a findings that the 
February 1998 rating action was clearly and unmistakably 
erroneous.  

On review of the record that was before the RO at the time of 
the February 1998 rating action, the Board finds that the 
evidence does not show that the RO's assignment of a 30 
percent rating was clearly erroneous.  As previously stated, 
a 30 percent disability rating required severely disfiguring 
scars on the head, face, or neck, especially if the scars 
produce a marked and unsightly deformity of the eyelids, 
lips, or auricles.  A 50 percent disability rating required 
disfiguring scars on the head, face, or neck, with complete 
or exceptionally repugnant deformity of one side of the face 
or marked or repugnant bilateral disfigurement.  In this 
case, there was evidence of a noticeable odor, multiple pox 
scars and old facial incisions, and periodic treatment for 
acne and recurrent cysts, often characterized as "severe."  
There is also evidence of disfiguring scars on the head, 
face, or neck.  However, at the time of the RO's February 
1998 decision, there were no clinical findings which 
conclusively established that the veteran had complete or 
exceptionally repugnant deformity of one side of the face, or 
marked or repugnant bilateral disfigurement.  In other words, 
there was no dispositive medical evidence on the issue.  In 
such cases, when there is evidence that is both pro and con 
on the issue, it is impossible for the appellant to succeed 
in showing the result would have been manifestly different.  
Simmons v. West, 14 Vet. App. 84 (2000).  As there were 
sufficient supportive clinical findings to support the RO's 
determination, the Board finds that the RO's February 1998 
decision was not clearly and unmistakably erroneous and the 
veteran's must therefore be denied.  38 C.F.R. § 3.105(a).  


ORDER

The RO's February 18, 1998 rating decision, which assigned a 
30 percent rating for service-connected acne vulgaris, was 
not clearly and unmistakably erroneous.


REMAND

The veteran asserts that he has PTSD as a result of combat 
during service in Vietnam.  He argues that he served along 
the demilitarized zone, to include service at Cam Lo and Dong 
Ha.  He stated that his duties included going on night 
ambushes, guarding an ammunition dump, and going on convoy 
duty.  More specifically, a review of the veteran's written 
statements, received in April 1999, shows that he asserts 
that he witnessed the following stressors: 1) during his 
seventh night in Vietnam he was shelled and received shrapnel 
in both legs, and he assisted another Marine, (identified as 
J.R.") with J.R.'s machine gun; 2) he was in command jeeps 
or communications jeeps in convoys that were ambushed; 3) he 
saw a man named "Eddie" shoot and kill an "American 
military person" during a black market exchange; 4) he saw 
"Eddie" kill an ARVN (Army, Republic of Vietnam) military 
policeman; and 5) he saw a tire explode in the face of a 
friend (identified only as "Bob"), causing severe injury.  

Applicable regulations provide that service connection for 
PTSD requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125, a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  See 38 C.F.R. § 3.304(f) 
(2001).  

The veteran's discharge (DD Form 214), indicates that his 
military occupational specialty (MOS) was field radio 
operator, and that his medals include the Vietnam Service 
Medal and the Vietnam Campaign Medal.  The veteran's abstract 
of service and medical history (NAVMED 1406 (I-60)) indicates 
that his unit was MWSG-17 (Marine Wing Support Group), 1st 
MAW (Marine Aircraft Wing).  Unit diaries indicate that the 
veteran arrived at Da Nang Air Base, Vietnam, on May 15, 
1969.  A unit diary for "H&MS-17, MWSG-17, 1st MAW," 
indicates that the veteran departed from Da Nang Air Base on 
February 9, 1970.

In November 1998, the RO denied the claim for lack of a PTSD 
diagnosis.  After additional evidence was submitted, to 
include a PTSD diagnosis, the RO apparently determined that 
the preponderance of the evidence was against the claim that 
the veteran had PTSD.  

The unit diaries indicate that the veteran was assigned to 
the headquarters unit of an Marine Wing Support Group 
(specifically, H&MS-17, MWSG-17, 1st MAW).  See also December 
1969 examination report, indicating that the veteran was 
assigned to "H&MS, MWSG-17, 1st MAW."  In addition, there 
is no evidence currently in the record showing that the 
veteran participated in combat with the enemy, and the 
veteran's DD 214 does not show that he received any 
commendations or awards that evince combat, such as the 
Combat Action Ribbon, Purple Heart, or similar citation.  In 
summary, the record presently contains no evidence to 
corroborate the veteran's assertions regarding his alleged 
inservice stressors.  However, a valid diagnosis of PTSD has 
been submitted, and the RO has not yet attempted to verify 
the veteran's stressors.  Therefore, on remand, the RO must 
attempt to verify the claimed stressors.  See MANUAL M21-1, 
Part VI, 11.38f (3),(4) (Change 65, October 28, 1998).  In 
this regard, the Board notes that the claimed stressors are 
not presently accompanied by reasonable specific dates and 
locations, such that they are likely to be capable of 
verification.  On remand, the RO should request additional 
details from the veteran.  

Finally, the veteran's record of service (NAVMC 118) is not 
of record.  On remand, the RO should attempt to obtain this 
record.  

Therefore, this case is REMANDED to the RO for the following 
action:

1.  The RO should attempt to obtain the 
veteran's record of service (NAVMC 118).

2.  The RO should request that the 
veteran provide a comprehensive statement 
containing as much detail as possible 
regarding the stressors he alleges he was 
exposed to in service.  The veteran 
should be asked to provide specific 
details of the claimed stressful events 
during service, including the date of the 
specific combat or noncombat incidents to 
within seven days, type and location, 
numbers and full names of casualties, and 
other units involved, and any other 
identifying details.  The veteran should 
be advised that this information is 
vitally necessary to obtain supportive 
evidence of the stressful events, and 
that he must be as specific as possible 
because without such details an adequate 
search for verifying information can not 
be conducted.  The veteran should be 
informed that he has the ultimate 
responsibility to obtain such 
information.

3.  Thereafter, the RO should send the 
veteran's stressor statement and a copy 
of his DD Form 214, and all associated 
service documents, to the U.S. Marine 
Corps Historical Center (USMCHC), ATTN; 
Archives Section, Building 58, Washington 
Navy Yard, Washington, D.C.  20374-0580.  
The USMCHC should be provided with a copy 
of any information obtained above, and 
should be requested to provide any 
additional information that might 
corroborate the veteran's alleged 
stressors. 

4.  Following the development outlined in 
the first three paragraphs of this 
remand, the RO must prepare a report 
detailing the nature of any stressor(s) 
which it has determined is verified by 
the record.  This report is then to be 
added to the claims folder. 

5.  If, and only if, the RO determines 
that the veteran did not participate in 
combat, but that there are one or more 
verified stressors, the RO should 
schedule the veteran for a VA psychiatric 
examination to determine whether the 
veteran has PTSD.  If the veteran suffers 
from PTSD, the examiner should report 
whether it is at least as likely as not 
that the veteran's PTSD is related to his 
service.  The RO must provide the 
examiner with the summary of the verified 
stressor(s), and the examiner must be 
instructed that only the verified 
stressor(s) may be considered for the 
purpose of determining whether exposure 
to an inservice stressor has resulted in 
the current psychiatric symptoms.  The 
claims file should be provided to the 
examiner in connection with the 
examination.  

5.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 1991 & 
Supp. 2001) are fully complied with and 
satisfied. 


6.  After undertaking any additional 
development deemed appropriate, the RO 
should review the record and adjudicate 
the issue of service connection for PTSD 
on a de novo basis.  If the claim remain 
denied, a supplemental statement of the 
case should be issued to the appellant 
and his representative and they should be 
given an opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order. The veteran needs to 
take no action until he is informed.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence he desires to have considered in connection with his 
current appeal.  No action is required of the veteran until 
he is notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	K. J. ALIBRANDO
	Acting Member, Board of Veterans' Appeals

 



